      Case 3:19-cr-00005-DCB-FKB Document 31 Filed 06/26/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                                      CRIMINAL NO. 3:19-cr-5-DCB-FKB

DONALD LEWIS

                    AGREED PRELIMINARY ORDER OF FORFEITURE

       Pursuant to a separate Plea Agreement and Plea Supplement between the defendant,

DONALD LEWIS, by and with the consent of his attorney, and the UNITED ST ATES OF

AMERICA (hereinafter "Government"), defendant agrees that the following findings are correct.

and further agrees with the adjudications made herein. Accordingly, the Court finds as follows:

1.     The Defendant is fully aware of the consequences of having agre~d to forfeit to the

       Government his interests in and to the hereinafter described property, having been apprised

       of such by his attorney and by this Court; and he has freely and voluntarily, with knowledge

       of the consequences, entered into a Plea Agreement and Plea Supplement with the

       Government to forfeit such property.

2.     The Defendant agrees, the

               1.     Taurus revolver, model 689, .357 Magnum caliber, serial number
                      KK533283;and
              2.      Any ammunition seized.

       constitutes or was derived from proceeds that the defendant obtained, directly or indirectly,

       as a result of the offense charged in the Indictment and/or was used, or intended to be used,

       in any manner or part, to commit, or to facilitate the commission of the offense charged in

       the Indictment. Such property is, therefore, subject to forfeiture pursuant to 18 U.S.C.   ~


       924(d)(l) and 28 U.S.C. § 2461 (c).
     Case 3:19-cr-00005-DCB-FKB Document 31 Filed 06/26/20 Page 2 of 4




3.    The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal

      Procedure, and 18 U.S.C. § 982 require the Court to order the forfeiture of the

             1.      Taurus revolver, model 689, .357 Magnum caliber, serial number
                     KK533283; and
             2.      Any ammunition seized.

      at, and as a part of, the sentencing proceeding. The Defendant does hereby waive such

      requirement and the requirement that the forfeiture be made a part of the sentence as

      ordered by the Court in the document entitled, "Judgment in a Criminal Case." The

      Defendant and his attorney further agree that the Court should enter this Order

      immediately, and agree that the forfeiture ordered hereunder will be a part of the sentence

      of the Court regardless whether ordered at that proceeding and/or whether attached as a

      part of the said "Judgment in a Criminal Case ."

      IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

      a.     That the Defendant shal I forfeit to the United States,

             1.      Taurus revolver, model 689, .357 Magnum caliber, serial number
                     KK533283; and
             2.      Any ammunition seized.

      b.     The Court has determined, based on the Defendant's Plea Agreement and Plea

             Supplement, that the following property is subject to forfeiture pursuant to 18

             U.S .C. § 924(d)(l) and 28 U.S.C. § 246l(c), that the Defendant had an interest in

             such property and that the Government has established the requisite nexus between

             such property and such ot1enses.

      c.     The United States may conduct any discovery it considers necessary to identify,

             locate, or dispose of the property subject to forfeiture or substitute assets for such

             property.


                                                2
Case 3:19-cr-00005-DCB-FKB Document 31 Filed 06/26/20 Page 3 of 4




 d.   The United States shall publish notice of the order and its intent to dispose of the

       property in such a manner as the United States Attorney General may direct. The

       United States may also, to the extent practicable, provide written notice to any

       person known to have an alleged interest in the subject property. Fed. R. Crim. P.

       32.2(b)(6).

 e.   Any person, other than the above named Defendant, asserting a legal interest in the

       subject property may, within thirty days of the final publication of notice or receipt

       of notice, whichever is earlier, petition the com1 for a hearing without a jury to

       adjudicate the validity of his alleged interest in the subject property, and for an

       amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(11).

 f    Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of Forfeiture

       shall become final as to the Defendant upon entry of this preliminary order and

       shall be made part of the sentence and included in the judgment. If no third party

       files a timely claim, this order shall become the Final Order of Forfeiture, as

       provided by fed. R. Crim. P. 32.2(c)(2).

 g.   Any petition filed by a third party asserting an interest in the subject property shall

       be signed by the petitioner under penalty of perjury and shall set forth the nature

       and extent of the petitioner·s right, title, or interest in the subject property, the time

       and circumstances of the petitioner's acquisition of the right, title or interest in the

       subject property, any additional facts supporting the petitioner's claim, and the

      relief sought.

 h.   After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(l)(A) and

       before a hearing on the petition, discovery may be conducted in accordance with


                                          3
        Case 3:19-cr-00005-DCB-FKB Document 31 Filed 06/26/20 Page 4 of 4




                the Federal Rules of Civil Procedure upon a showing that such discovery is

                necessary or desirable to resolve factual issues. Fed. R. Crim. P. 32 .2(c)(l )(B) .

         1.     The United States shall have clear title to the su~ject property following the Court's

                disposition of all third-party interests, or, if none, following the expiration of the

                period provided in 21 U.S.C. § 853(n)(2) for the filing of third party petitions.

         The Com1 shall retain jurisdiction to enforce this Order, and to amend it as necessary.

pursuant to Fed. R. Crim. P. 32 .2(e).

         SO ORDERED AND ADJUDGED this _26th
                                          _ day of                 June

2020.


                                               s/David Bramlette
                                               UNITED STATES DISTRJCT JUDGE
AGREED:



ANDREW W. EICHNER
Assistant United States Attorney


 &,ird}j [ :iwu)z
DONALD LEWIS
                                              <



Defendant



ROBERT THOMAS RICH
Attorney for Defendant




                                                  4
